Citation Nr: 0405606	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision that denied service 
connection for a cervical spine disability.  In March 2001 
and May 2003, the Board remanded the case to the RO for 
further action.  


FINDINGS OF FACT

A veteran has a current cervical spine disorder which is due 
to a combat injury during active military service.


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from February 
1967 to February 1970, including combat service in the 
infantry in Vietnam.  Among his decorations are a Purple 
Heart Medal, Combat Infantryman Badge, and Bronze Star Medal 
for valor.

The veteran's service medical records show no complaints, 
findings, or diagnosis of a cervical spine (neck) disorder.  
On his January 1970 service separation medical history 
report, he noted a history of back trouble.  The objective 
January 1970 separation examination noted the neck and spine 
were normal.

In February 1972, the veteran filed a claim seeking service 
connection for various conditions, including a back 
condition, but he did not mention any neck problem.

On a VA examination in May 1972, the veteran complained of 
low back symptoms, but he did not mention any neck problem.  
His neck was normal on examination.  

Neck swelling was noted in connection with adenitis of the 
left submandibular gland in August 1980, and he then 
underwent surgical resection of the gland.

Private medical records from November 1988 show that the 
veteran was involved in a car accident in October 1988, when 
his car was rear-ended by another car traveling at a high 
rate of speed.  On emergency treatment immediately after the 
accident, he was reportedly diagnosed with a sprained neck 
and given a soft cervical collar.  He was treated the next 
month for upper back and neck pain.  Examination showed some 
neck pain and limited motion.  X-rays showed normal alignment 
and configuration of the cervical vertebrae; a question of 
minimal cortical disruption in the superior end plate of C3 
without significant displacement; no evidence of foraminal 
encroachment; pedicles intact; no evidence of dislocation or 
subluxation of the facet joints or thickening of the soft 
tissue anterior to the cervical spine; and spinous processes 
intact and flared normally.  The diagnosis was traumatic 
cervical and upper dorsal myositis. 

A private doctor's X-ray in November 1992 showed posterior 
disc space narrowing at C4-5.  

An MRI and X-rays in June 1993 noted lumbosacral spine 
degenerative disc disease and degenerative joint disease.  

Treatment records in December 1993 show that the veteran 
complained of neck and lower back pain which he said had been 
present since Vietnam.  Recent cervical spine X-rays showed 
osteoarthritic changes at C4-5.  Lumbosacral spine 
degenerative changes on MRI and X-rays were also discussed.  

A number of later medical records pertain to the low back 
(lumbosacral spine) disorder.

The veteran testified at an RO hearing in May 1996 about his 
low back condition.  He said that his missions involved 
airborne assaults using helicopters, and he described jumping 
from helicopters with heavy equipment on his back.  He said 
he complained to a military doctor about back problems but 
was told to exercise.  He said he was not given any 
medication or treatment.  

In July 1997, a fellow soldier, G.R.T., wrote that the 
veteran had displayed problems on trying to straighten 
himself up with a rucksack on his back during service.  He 
also stated that medical aid could not be rendered since the 
unit was on a search and destroy mission.  

A January 1999 medical record shows that the veteran sought 
treatment for hypertension and chest pressure.  He also said 
he had crushed vertebrae in his neck.  

The veteran was given a VA examination of his low back in 
April 1999.  The report of lumbosacral spine X-rays describes 
degenerative changes of the lumbosacral spine in detail, 
although the impression at the end of the report refers, 
apparently erroneously, to degenerative changes of the lower 
cervical spine.  

On private treatment in May 1999, the veteran attributed low 
back and neck pain to service in Vietnam while jumping from 
helicopters with heavy equipment.  He described symptoms 
since service.  The impression was neck pain, aching pain 
left upper extremity, rule out herniated cervical disc; no 
definite neurological deficit, but symptoms of radiculopathy, 
question C5/6.  

In June 1999, the RO granted service connection for a low 
back disorder.

In September 1999, the veteran claimed service connection for 
a cervical spine disorder.  He claimed his cervical spine was 
injured in combat at the same time as his low back.

A number of medical records from 1999 and later refer to 
cervical spine degenerative disc and joint disease.  The 
records also describe the lumbosacral spine disorder.

In a February 2002 statement, the veteran recounted that a 
helicopter he was in during a January 1968 combat mission 
lost an engine as a result of enemy fire and landed with a 
hard impact.  He stated that he did not worry about the pains 
that he may have suffered at that time, as he was in a combat 
situation.  He also indicated that he was wounded by gunfire 
in the aftermath of the landing.  The veteran has submitted 
service records that support his account of a helicopter 
being hit by enemy fire in January 1968.  Records also 
confirm that he suffered a hand injury during the gunfire 
battle at the time of the helicopter crash landing.  (Service 
connection for residuals of a left hand wound is in effect.)

A fellow soldier, M.D.B., wrote in December 2002 that he and 
the veteran were on board a large Chinook helicopter that 
crashed in January 1968.  He recounted that the helicopter 
was subjected to enemy fire and was forced to land hard.  He 
stated that the hard landing did not injure him or the men 
around him on the back ramp.  He said he could not verify 
that the veteran was injured in the helicopter landing, but 
he could verify that the hard landing did occur.  

On VA examination in April 2003, the examiner noted that the 
claims folder was reviewed.  The examiner noted an account by 
the veteran of neck pain for the past 10 years or so, without 
any specific recollection of injury to the neck.  The 
examiner noted a history of a low back injury during service.  
The examination also noted recent and current findings 
concerning the cervical spine.  The diagnosis on the current 
VA examination was degenerative intervertebral disc disease 
of the cervical spine, without radiculopathy.  The examiner, 
noting the history, opined that the veteran's current 
cervical spine condition was age-related rather than 
secondary to a service-connected condition.

In February 2004, the veteran submitted, directly to the 
Board, a January 2004 report of examination and medical 
opinion by Richard L. Withington, M.D. (North Country 
Orthopaedic Group) concerning the current cervical spine 
disorder.  The veteran waived initial RO consideration of 
this evidence.  In the report, Dr. Withington discussed a 
number of documents he had been provided; he gave current 
examination findings; and he addressed possible causes for 
the disorder.  The doctor noted the veteran gave a history of 
service trauma in a hard helicopter landing in 1968, as well 
as when jumping down several feet from helicopters during 
airborne assaults.  History also included a post-service 
whiplash injury to the neck in a 1988 motor vehicle accident.  
Dr. Withington pointed out weaknesses as well as strengths in 
the evidence (or lack of evidence) regarding the cause of the 
current cervical spine condition, and noted that there was 
some conjecture in relating the condition to the helicopter 
landing injury in service.  The doctor said he did not feel 
the post-service injury in the vehicle accident was a 
significant causative factor.  In the end, Dr. Withington 
felt that the veteran should be given the benefit of the 
doubt.  The doctor opined that it was as likely as not that 
the current neck problem was related to the reported injury 
in the service helicopter landing.  The doctor said that, as 
to multiple possible causes for the cervical spine condition, 
he felt that the service helicopter crash was 50 percent 
responsible, the normal aging process was 45 percent 
responsible, and the post-service vehicle accident was 5 
percent responsible.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a cervical spine disorder.  He has been informed of his 
and the VA's respective responsibilities for providing 
evidence.  Identified pertinent medical records have been 
obtained, and VA medical examination has been provided.  The 
VA has complied with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran maintains that his current cervical spine 
disorder is due to injury in service.   He asserts that he 
injured his cervical spine during combat in Vietnam, in a 
hard helicopter landing, at the same time he injured his low 
back (a low back disorder is now service-connected).  He 
argues that the law governing combat veterans warrants 
service connection for a cervical spine disorder.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, the combat provisions of 38 U.S.C.A. § 1154(b) do 
not create a statutory presumption that a combat veteran's 
claimed disability is service-connected.  Rather, the 
provisions are an evidentiary mechanism which lightens the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).

The evidence shows the veteran served on active duty in the 
Army from 1967 to 1970, including combat service in Vietnam.  
Service medical records show no cervical spine (neck) 
disorder, and this area was normal on the service separation 
examination.  Arthritis of the cervical spine is not shown in 
the year after active duty.  A cervical spine disorder of any 
type was not shown until 1988, shortly after injury in a 
motor vehicle accident.  At that time the diagnosis was a 
sprained neck and cervical and upper dorsal myositis.  
Subsequent medical records, from 1992 to the 2000s, show 
various cervical spine diagnoses including degenerative disc 
disease and degenerative joint disease.  

The 2003 VA examiner, who reviewed the claims folder, opined 
that the current cervical spine disorder was age-related and 
not related to a service-connected disability.  On the other 
hand, in 2004 a private doctor opined that it was as likely 
as not that the major factor for developing the current 
cervical spine disorder was the service injury in a 
helicopter landing; this doctor also said that lesser 
causative factors were the aging process and a post-service 
injury in a vehicle accident.  The Board notes that the 
private medical opinion, which supports the veteran's claim, 
was based on a review of pertinent history and contains a 
thorough analysis of factors of causation.

Sufficent evidence has been submitted to show the veteran had 
a combat injury of the neck area during service.  The medical 
evidence is about evenly divided on the question of whether 
his current cervical spine disorder is etiologically related 
to the combat injury, and under such circumstances he is to 
be given the benefit of the doubt.  Considering the combat 
provisions of 38 U.S.C.A. § 1154 and the benefit-of-the-doubt 
rule of 38 U.S.C.A. § 5107(b), the Board finds that the 
veteran has a current cervical spine disorder which began 
with a combat injury in service.  The condition was incurred 
in service, warranting service connection.


ORDER

Service connection for a cervical spine disability is 
granted.



	                        
____________________________________________
L.W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



